Title: To Thomas Jefferson from Thomas Lehré, 18 December 1808
From: Lehré, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Columbia Dec: 18th. 1808
                  
                  In one of my former Letters I mentioned to you, that I was certain before our House would finally adjourn, that we would pass some resolutions expressing in the strongest terms, our gratitude to you and approbation of your conduct during your Administration, I am happy now to inform you, that the same was done in the Ho. of Representatives on the 16h. Instant, without a dissenting voice, about 109 Members were present.—By this conveyance I have sent you a Copy of the Report and Resolutions we have agreed to upon the subject, which we have ordered to be printed for the information of the public.—The same, I am persuaded, will be read with pleasure by every one who feels the least gratitude for the happiness he has enjoyed under your administration, and for the honor and dignity of his Country.—From my personal acquaintance with, and my knowledge of the sentiments of any Member of both Branches of our Legislature, I am certain, that whatever measures our Government may think proper to adopt towards the Belligerent Powers, will meet with their most cordial support. I never knew a greater union among us than upon the present occasion. Every man among us who has yet the least spark of the Fire of 76 remaining in him, is determined to stand, or fall by the Government of his choice.
                  Both Branches of our Legislature, adjourned last evening with the utmost harmony and good will towards each other, from hence I shall return (with our mutual friend, Mr. Charles Pinckney our late Governor,) to Charleston, where I shall be happy at all times and upon all occasions, to render you, and Mr. Maddeson, my feeble aid in supporting such measures as you may think proper to adopt for the welfare and happiness of our beloved Country.—
                  That Divine providence may shower down his blessings upon you, is the constant wish of your grateful and obedient Humble Servt.
                  
                     Tho: Lehré
                     
                  
               